Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3,6-8 and 10 of U.S. Patent No. 10,812,713 in view of Ashida et al. (US Patent # 5,206,721).
Claims 1-8 are similar to claims 1, 1,2,3,6,7,8,10 except for overriding, by the electronic device responsive to a user selection in a user interface, the automatic camera mode selection; and in response to the overriding, selecting a camera mode from the plurality of camera modes based on a user-selected camera mode. However Ashida teaches  when a camera is controlled by a mixture of automatic control and manual control, priority is given to manual control rather than automatic control, so it becomes possible to eliminate wasteful switching of cameras and automatic control overriding the manual operation (column 24 lines 58-64). 
		Therefore taking the combined teachings of US Patent 10,812,713 in view of Ashida, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have when a camera is controlled by a mixture of automatic control and manual control, priority is given to manual control rather than automatic control, so it becomes possible to eliminate wasteful switching of cameras and automatic control overriding the manual operation. 
Allowable Subject Matter
Claims 9-20 are allowed. The prior art fails to teach or suggest “perform automatic camera mode selection for the camera to track changes of the computer among the plurality of potential display configurations, the automatic camera mode selection comprising selecting, from 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360.  The examiner can normally be reached on Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696